 

 

EXCHANGE AGREEMENT

by and between

GUARANTY BANCORP

and

CASTLE CREEK CAPITAL PARTNERS IV, LP

Dated as of December 2, 2016

﻿

﻿

 

--------------------------------------------------------------------------------

 

This EXCHANGE AGREEMENT is made and entered into as of December 2, 2016 (this
“Agreement”) by and between Guaranty Bancorp, a Delaware corporation (the
“Company”), and Castle Creek Capital Partners IV, LP, a Delaware limited
partnership (the
“Investor”).                                                       

RECITALS

A.The Investor is, as of the date hereof, the record and beneficial owner of
1,019,000 shares (the “Non-Voting Shares”) of the Company’s non-voting common
stock, par value $0.001 per share (the “Non-Voting Common Stock”);

B.The Company issued the Non-Voting Shares pursuant to that certain Amended and
Restated Series A Convertible Preferred Stock Transaction Agreement, dated
August 9, 2011, among the Company and the Series A Convertible Preferred Stock
investors named therein, as further amended (the “Transaction Agreement”); and

C.The Company and the Investor desire to exchange (the “Non-Voting Exchange”)
all of the Non-Voting Shares owned by the Investor for shares of the Company’s
voting common stock, par value $0.001 per share (the “Voting Common Stock” and
such shares of Voting Common Stock, the “Exchange Shares”), on the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereby agree as
follows:

ARTICLE I

THE CLOSING; CONDITIONS TO THE CLOSING

Section 1.1The Closing.

﻿

(a)The closing of the Non-Voting Exchange (the “Closing”) will take place
remotely via the electronic exchange of documents and signature pages, as the
parties may agree.  The Closing shall take place on December 2, 2016; provided,
however,  that the conditions set forth in Sections 1.1(c), (d) and (e) shall
have been satisfied or waived, or at such other place, time and date as shall be
agreed between the Company and the Investor.  The time and date on which the
Closing occurs is referred to in this Agreement as the “Closing Date.”

(b)Subject to the fulfillment or waiver of the conditions to the Closing in this
Section 1.1, at the Closing (i) the Company will cause the transfer agent for
the Voting Common Stock to register the Exchange Shares in the name of the
Investor and deliver or cause to be delivered reasonably satisfactory evidence
of such registration to the Investor and (ii) the Investor will deliver the
certificate(s) or book-entry shares representing the Non-Voting Shares to the
Company.

(c)The respective obligations of each of the Investor and the Company to
consummate the Non-Voting Exchange are subject to the fulfillment (or waiver by
the Company and the Investor, as applicable) prior to the Closing of the
conditions that (i) any approvals, non-objections or authorizations of all
United States and other governmental, regulatory or judicial authorities
(collectively, “Governmental Entities”) required for the consummation of the
Non-Voting Exchange shall have been obtained or made in form and substance
reasonably satisfactory to each party and shall be in full force and effect and
all waiting periods required by United States and other applicable law, if any,
shall have expired and (ii) no provision of any applicable United States or
other law and no judgment, injunction, order or decree of any Governmental
Entity shall prohibit consummation of the Non-Voting Exchange as contemplated by
this Agreement or impose material limits on the ability of any party to this
Agreement to consummate the transactions contemplated by this Agreement.



1

--------------------------------------------------------------------------------

 

(d)The obligation of the Investor to consummate the Non-Voting Exchange is also
subject to the fulfillment (or waiver by the Investor) at or prior to the
Closing of each of the following conditions:

(i)(A) the representations and warranties of the Company set forth in Article
III of this Agreement shall be true and correct in all material respects as
though made on and as of the date of this Agreement and as of the Closing Date
(other than representations and warranties that by their terms speak as of
another date, which representations and warranties shall be true and correct in
all material respects as of such other date) and (B) the Company shall have
performed in all material respects all obligations required to be performed by
it under this Agreement at or prior to the Closing;

(ii)the Investor shall have received a certificate signed on behalf of the
Company by an executive officer certifying to the effect that the conditions set
forth in Section 1.1(d)(i) have been satisfied;

(iii)the Company shall have delivered evidence in book-entry form, evidencing
the issuance of the Exchange Shares to the Investor;

(iv)the Exchange Shares shall have been authorized for listing on The NASDAQ
Global Select Market (“NASDAQ”), subject to official notice of issuance, if
required; and

(v)the issuance of the Exchange Shares will not cause the number of shares of
Voting Common Stock owned by the Investor, taking into account the Exchange
Shares, to exceed 9.9% of the issued and outstanding shares of Voting Common
Stock.

(e)The obligation of the Company to consummate the Non-Voting Exchange is also
subject to the satisfaction or waiver, at or prior to the Closing, of the
following conditions:

(i)(A) the representations and warranties of Investor set forth in Article IV of
this Agreement shall be true and correct in all material respects as though made
on and as of the date of this Agreement and as of the Closing Date (other than
representations and warranties that by their terms speak as of another date,
which representations and warranties shall be true and correct in all material
respects as of such other date) and (B) the Investor shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing; and

(ii)the Company shall have received a certificate signed on behalf of the
Investor by an executive officer certifying to the effect that the conditions
set forth in Section 1.1(e)(i) have been satisfied;

Section 1.2Interpretation.  When a reference is made in this Agreement to
“Recitals,” “Articles,” “Sections,” “Schedules” such reference shall be to a
Recital, Article or Section of, or Schedule to, this Agreement, unless otherwise
indicated.  The terms defined in the singular have a comparable meaning when
used in the plural, and vice versa.  References to “herein,” “hereof,”
“hereunder” and the like refer to this Agreement as a whole and not to any
particular section or provision, unless the context requires otherwise.  The
headings contained in this Agreement are for reference purposes only and are not
part of this Agreement.  Whenever the words “include,” “includes” or “including”
are used in this Agreement, they shall be deemed followed by the words “without
limitation.” No rule of construction against the draftsperson shall be applied
in connection with the interpretation or enforcement of this Agreement, as this
Agreement is the product of negotiation between sophisticated parties advised by
counsel.  All references to “$” or “dollars” mean the lawful currency of the
United States of America.  Except as expressly stated in this Agreement, all
references to any statute, rule or regulation are to the statute, rule or
regulation as amended, modified, supplemented or replaced from time to time
(and, in the case of statutes, include any rules and regulations promulgated
under the statute) and to any section of any statute, rule or regulation include
any successor to the section.  References to a “business day” shall mean any day
except Saturday, Sunday and any day on which banking institutions in the State
of Colorado generally are authorized or required by law or other governmental
actions to close.



2

--------------------------------------------------------------------------------

 

ARTICLE II

NON-VOTING EXCHANGE

Section 2.1Non-Voting Exchange.  On the terms and subject to the conditions set
forth in this Agreement, upon the Closing (i) the Company agrees to issue to the
Investor, in exchange for its 1,019,000 Non-Voting Shares, 1,019,000 Exchange
Shares, and (ii) the Investor agrees to deliver to the Company certificate(s) or
book-entry shares representing the Non-Voting Shares in exchange for such number
of Exchange Shares.

﻿

Section 2.2Exchange Documentation.  Settlement of the Non-Voting Exchange will
take place on the Closing Date, at which time the Investor will cause delivery
of the Non-Voting Shares to the Company or its designated agent and the Company
will cause delivery of the Exchange Shares to the Investor.

﻿

Section 2.3Status of Non-Voting Shares after Closing.  The Non-Voting Shares
exchanged for the Exchange Shares pursuant to this Article II are being
reacquired by the Company and shall have the status of authorized but unissued
shares of non-voting common stock of the Company and may be reissued as
non-voting common stock of the Company. 

﻿

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Investor as of the date hereof and as
of the Closing Date:

Section 3.1Existence and Power. 

﻿

(a)Organization, Authority and Significant Subsidiaries.  The Company is duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all necessary power and authority to own, operate and lease its
properties and to carry on its business in all material respects as it is being
currently conducted, and except as has not, individually or in the aggregate,
had and would not reasonably be expected to have a Company Material Adverse
Effect, has been duly qualified as a foreign corporation for the transaction of
business and is in good standing under the laws of each other jurisdiction in
which it owns or leases properties or conducts any business so as to require
such qualification; each subsidiary of the Company that is a “significant
subsidiary” within the meaning of Rule 1-02(w) of Regulation S-X under the
Securities Act, including, without limitation, Guaranty Bank and Trust Company,
has been duly organized and is validly existing in good standing under the laws
of its jurisdiction of organization.  The certificate of incorporation and
bylaws of the Company, copies of which have been available to the Investor prior
to the date hereof, are true, complete and correct copies of such documents as
in full force and effect as of the date hereof.

(b)Capitalization.  The authorized capital stock of the Company consists of
50,000,000 shares, of which (i) 38,750,000 shares are designated as Voting
Common Stock, of which 27,331,686 shares were issued and outstanding as of the
date hereof (the “Capitalization Date”), (ii) 1,250,000 shares are designated as
Non-Voting Common Stock, of which 1,019,000 shares were issued and outstanding
as of the Capitalization Date and (iii) 10,000,000 shares are designated as
preferred stock of the Company, par value $0.001 per share, of which no shares
were issued and outstanding as of the Capitalization Date. The outstanding
shares of capital stock of the Company have been duly authorized and are validly
issued and outstanding, fully paid and non-assessable, and subject to no
preemptive rights (and were not issued in violation of any preemptive rights),
and have been issued in compliance with applicable securities laws.  As of the
date hereof, the Company does not have outstanding any securities or other
obligations providing the holder the right to acquire Voting Common Stock that
is not reserved for issuance.

Section 3.2Authorization and Enforceability. 

﻿

(a)The Company has the corporate power and authority to execute and deliver this
Agreement and to carry out its obligations hereunder, which includes the
issuance of the Exchange Shares.



3

--------------------------------------------------------------------------------

 

(b)The execution, delivery and performance by the Company of this Agreement and
the consummation of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of the Company, and no
further approval or authorization is required on the part of the
Company.  Assuming due authorization, execution and delivery by the Investor,
this Agreement is a valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity) (the “Bankruptcy Exceptions”).

Section 3.3Exchange Shares.  The Exchange Shares have been duly and validly
authorized by all necessary action, and, when issued and delivered pursuant to
this Agreement, such Exchange Shares will be duly and validly issued and fully
paid and non-assessable free and clear of any liens or encumbrances, will not be
issued in violation of any preemptive rights, and will not subject the holder
thereof to personal liability.

﻿

Section 3.4Non-Contravention. 

﻿

(a)The execution, delivery and performance by the Company of this Agreement and
the consummation of the transactions contemplated hereby, and compliance by the
Company with the provisions hereof, will not (i) violate, conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration of, or result in the creation
of, any lien, security interest, charge or encumbrance upon any of the
properties or assets of the Company or any Company Subsidiary under any of the
terms, conditions or provisions of (A) its organizational documents or (B) any
note, bond, mortgage, indenture, deed of trust, license, lease, agreement or
other instrument or obligation to which the Company or any Company Subsidiary is
a party or by which it or any Company Subsidiary may be bound, or to which the
Company or any Company Subsidiary or any of the properties or assets of the
Company or any Company Subsidiary may be subject, or (ii) subject to compliance
with the statutes and regulations referred to in the next paragraph, violate any
statute, rule or regulation or any judgment, ruling, order, writ, injunction or
decree applicable to the Company or any Company Subsidiary or any of their
respective properties or assets except, in the case of clauses (i)(B) and (ii),
for those occurrences that, individually or in the aggregate, have not had and
would not reasonably be expected to have a Company Material Adverse Effect.

(b)Other than the filing of any current report on Form 8-K required to be filed
with the Securities and Exchange Commission (“SEC”), such filings and approvals
as are required to be made or obtained under any state “blue sky” laws, and such
consents and approvals that have been made or obtained, no notice to, filing
with or review by, or authorization, consent or approval of, any Governmental
Entity is required to be made or obtained by the Company in connection with the
consummation by the Company of the Non-Voting Exchange except for any such
notices, filings, reviews, authorizations, consents and approvals the failure of
which to make or obtain would not, individually or in the aggregate, reasonably
be expected to have a Company Material Adverse Effect.

Section 3.5Anti-Takeover Provisions.  The consummation of the transactions
contemplated by this Agreement will not be subject to any “moratorium,” “control
share,” “fair price,” “interested stockholder” or other anti-takeover laws and
regulations of the State of Delaware.

﻿

Section 3.6No Company Material Adverse Effect.  Since September 30, 2016, no
fact, circumstance, event, change, occurrence, condition or development has
occurred that, individually or in the aggregate, has had or would reasonably be
expected to have a Company Material Adverse Effect.

﻿

Section 3.7Offering of Securities.  Neither the Company nor any person acting on
its behalf has taken any action (including any offering of any securities of the
Company under circumstances which would require the integration of such offering
with the offering of the Exchange Shares under the Securities Act and the rules
and regulations of the SEC promulgated thereunder), which would reasonably be
expected to subject the offering, issuance or sale of the Exchange Shares to the
Investor pursuant to this Agreement to the registration requirements of the
Securities Act.





4

--------------------------------------------------------------------------------

 

﻿

Section 3.8Brokers and Finders.    No broker, finder or investment banker is
entitled to any financial advisory, brokerage, finder’s or other fee or
commission in connection with this Agreement or the transactions contemplated
hereby based upon arrangements made by or on behalf of the Company or any
Company Subsidiary for which the Investor could have any liability.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF INVESTOR

The Investor represents and warrants to the Company as of the date hereof and as
of the Closing Date:

Section 4.1Organization; Authority.  Investor is an entity, duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder.  The execution, delivery and performance by
Investor of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of
Investor, and no further approval or authorization is required on the part of
Investor.  This Agreement has been duly and validly executed and delivered by
Investor.  Assuming due authorization, execution and delivery by Company, this
Agreement constitutes the legal, valid and binding obligation of Investor,
enforceable against Investor in accordance with its terms and conditions, except
as enforceability may be limited by the Bankruptcy Exception.

﻿

Section 4.2Non Contravention. 

﻿

(a)The execution, delivery and performance by the Investor of this Agreement and
the consummation of the transactions contemplated hereby, and compliance by the
Investor with the provisions hereof, will not (i) violate, conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration of, or result in the creation
of, any lien, security interest, charge or encumbrance upon any of the
properties or assets of the Investor under any of the terms, conditions or
provisions of (A) its organizational documents or (B) any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which the Investor is a party or by which it may be bound, or to
which the Investor or any of the properties or assets of the Investor may be
subject, or (ii) violate any statute, rule or regulation or any judgment,
ruling, order, writ, injunction or decree applicable to the Investor or any of
its properties or assets except, in the case of clauses (i)(B) and (ii), for
those occurrences that, individually or in the aggregate, have not had and would
not reasonably be expected to have a material adverse effect on the ability of
the Investor to consummate the transactions contemplated by this Agreement.

(b)Other than such consents and approvals that have been made or obtained, no
notice to, filing with or review by, or authorization, consent or approval of,
any Governmental Entity is required to be made or obtained by the Investor in
connection with the consummation by the Investor of the Non-Voting Exchange.

ARTICLE V

COVENANTS

Section 5.1Commercially Reasonable Efforts.  Subject to the terms and conditions
of this Agreement, each of the parties will use its commercially reasonable
efforts in good faith to take, or cause to be taken, all actions, and to do, or
cause to be done, all things necessary, proper or desirable, or advisable under
applicable laws, so as to permit consummation of the Non-Voting Exchange, as
promptly as practicable and otherwise to enable consummation of the transactions
contemplated hereby and shall use commercially reasonable efforts to cooperate
with the other party to that end.

﻿

Section 5.2Exchange Listing.  On or prior to the Closing, the Company shall, at
its expense, cause the Exchange Shares to be authorized for listing on the
NASDAQ, subject to official notice of issuance, and shall maintain such listing
for so long as any Voting Common Stock is listed on such exchange.

﻿





5

--------------------------------------------------------------------------------

 

Section 5.3Access, Information and Confidentiality.  Each party will use
reasonable best efforts to hold, and will use reasonable best efforts to cause
its agents, consultants, contractors, advisors, and employees, to hold, in
confidence all non-public records, books, contracts, instruments, computer data
and other data and information (collectively, “Information”) concerning the
other party furnished or made available to it by the other party or its
representatives pursuant to this Agreement (except to the extent that such
information can be shown to have been (a) previously known by such party on a
non-confidential basis, (b) in the public domain through no fault of such party
or (c) later lawfully acquired from other sources by the party to which it was
furnished (and without violation of any other confidentiality obligation));
provided, however, that nothing herein shall prevent any party from disclosing
any Information to the extent required by applicable laws or regulations or by
any subpoena or similar legal process.  Each party understands that the
Information may contain commercially sensitive confidential information entitled
to an exception from a Freedom of Information Act request.

﻿

Section 5.4Certain Notifications Until Closing.  From the date hereof until the
Closing, each party shall promptly notify the other party of (a) any fact, event
or circumstance of which it is aware and which would reasonably be likely to
cause any representation or warranty of such party contained in this Agreement
to be untrue or inaccurate in any material respect or to cause any covenant or
agreement of such party contained in this Agreement not to be complied with or
satisfied in any material respect, (b) any action or proceeding pending or, to
the knowledge of such party, threatened against such party that questions or
might question the validity of this Agreement or seeks to enjoin or otherwise
restrain the transactions contemplated hereby, and (c) with respect to the
Company, any fact, circumstance, event, change, occurrence, condition or
development of which the Company is aware and which, individually or in the
aggregate, has had or would reasonably be expected to have a Company Material
Adverse Effect; provided, however, that delivery of any notice pursuant to this
Section 5.4 shall not limit or affect any rights of or remedies available to
such party; provided, further that, with respect to subsection (c), a failure to
comply with this Section 5.4 shall not constitute a breach of this Agreement or
the failure of any condition set forth in Section 1.1 to be satisfied unless the
underlying Company Material Adverse Effect, action, proceeding or material
breach would independently result in the failure of a condition set forth in
Section 1.1 to be satisfied.

﻿

ARTICLE VI

ADDITIONAL AGREEMENTS

Section 6.1Unregistered Exchange Shares. The Investor acknowledges that the
Exchange Shares have not been registered under the Securities Act or under any
state securities laws.  The Investor (a) is acquiring the Exchange Shares
pursuant to an exemption from registration under the Securities Act solely for
investment with no present intention to distribute them to any person in
violation of the Securities Act or any applicable U.S. state securities laws,
(b) will not sell or otherwise dispose of any of the Exchange Shares, except in
compliance with the registration requirements or exemption provisions of the
Securities Act and any applicable U.S. state securities laws, and (c) has such
knowledge and experience in financial and business matters and in investments of
this type that it is capable of evaluating the merits and risks of the
Non-Voting Exchange and of making an informed investment decision.

﻿

Section 6.2Legend. 

﻿

(a)The Investor agrees that all certificates or other instruments representing
the Exchange Shares will bear a legend substantially to the following effect:

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION.”

(b)When the Exchange Shares (i) become registered under the Securities Act or
(ii) are eligible to be transferred without restriction in accordance with Rule
144 or another exemption from registration under the Securities Act (other than
Rule 144A), the Company shall issue new certificates or other instruments
representing such Exchange Shares, which shall not contain the applicable legend
in Section 6.2(a) above.





6

--------------------------------------------------------------------------------

 

Section 6.3Certain Transactions.  The Company will not merge or consolidate
with, or sell, transfer or lease all or substantially all of its property or
assets to, any other party unless the successor, transferee or lessee party (or
its ultimate parent entity), as the case may be (if not the Company), expressly
assumes the due and punctual performance and observance of each and every
covenant, agreement and condition of this Agreement to be performed and observed
by the Company.

﻿

Section 6.4Transfer of Exchange Shares.  Subject to compliance with applicable
securities laws, the Investor shall be permitted to transfer, sell, assign or
otherwise dispose of (“Transfer”) all or a portion of the Exchange Shares at any
time, and the Company shall take all steps as may be reasonably requested by the
Investor to facilitate the Transfer of the Exchange Shares.

﻿

Section 6.5Registration Rights.  The Company shall use commercially reasonable
efforts to file as soon as practicable, and in any event within 15 days of the
Closing, a registration statement on Form S-3 under the Securities Act, or an
amendment or prospectus supplement thereto, as applicable, covering the resale
by the Investor of all of the Exchange Shares and thereafter the Company shall
use commercially reasonable efforts to have the registration statement or
amendment or prospectus supplement thereto, as applicable, declared effective by
the SEC and thereafter keep the registration statement current and effective for
so long as the Investor is the beneficial owner of the Exchange Shares.

ARTICLE VII

MISCELLANEOUS

Section 7.1Termination.    

﻿

This Agreement may be terminated at any time prior to the Closing:

﻿

(a)by either the Investor or the Company if the Closing shall not have occurred
by December 31, 2016; provided, however, that in the event the Closing has not
occurred by such date, the parties will consult in good faith to determine
whether to extend the term of this Agreement, it being understood that the
parties shall be required to consult only until the fifth day after such date
and not be under any obligation to extend the term of this Agreement thereafter;
provided, further, that the right to terminate this Agreement under this Section
7.1(a) shall not be available to any party whose breach of any representation or
warranty or failure to perform any obligation under this Agreement shall have
caused or resulted in the failure of the Closing to occur on or prior to such
date;

(b)by either the Investor or the Company in the event that any Governmental
Entity shall have issued an order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement (or if any such Governmental Entity informs the Investor or the
Company that it intends to disapprove any notice or application required to be
filed by such party in order to consummate the transactions contemplated by this
Agreement) and such order, decree, ruling or other action shall have become
final and non-appealable; or

(c)by the mutual written consent of the Investor and the Company.

In the event of termination of this Agreement as provided in this Section 7.1,
this Agreement shall forthwith become void and there shall be no liability on
the part of either party hereto except that nothing herein shall relieve either
party from liability for fraud, willful misconduct or any breach of this
Agreement.

Section 7.2Survival of Representations and Warranties.  The representations and
warranties of the Company and the Investor made herein shall survive the Closing
for a period of twelve months after the Closing Date; provided that the
representations and warranties of the Company in Sections 3.1, 3.2 and 3.3 shall
survive indefinitely.

﻿

Section 7.3Amendment.  No amendment of any provision of this Agreement will be
effective unless made in writing and signed by an officer or a duly authorized
representative of each of the Company and the Investor.  No failure or delay by
any party in exercising any right, power or privilege hereunder shall operate as
a



7

--------------------------------------------------------------------------------

 

waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise of any other right, power or privilege.  The rights
and remedies herein provided shall be cumulative of any rights or remedies
provided by law.

﻿

Section 7.4Waiver of Conditions.  The conditions to each party’s obligation to
consummate the Non-Voting Exchange are for the sole benefit of such party and
may be waived by such party in whole or in part to the extent permitted by
applicable law.  No waiver will be effective unless it is in a writing signed by
a duly authorized officer of the waiving party that makes express reference to
the provision or provisions subject to such waiver.

﻿

Section 7.5Governing Law; Submission to Jurisdiction, etc.  This Agreement and
any claim, controversy or dispute arising under or related to this Agreement,
the relationship of the parties, and/or the interpretation and enforcement of
the rights and duties of the parties shall be enforced, governed, and construed
in all respects (whether in contract or in tort) in accordance with the federal
law of the United States if and to the extent such law is applicable, and
otherwise in accordance with the laws of the State of Colorado applicable to
contracts made and to be performed entirely within such State.  Each of the
parties hereto agrees (a) to submit to the exclusive jurisdiction and venue of
the United States District Court for the District of Colorado for any and all
civil actions, suits or proceedings arising out of or relating to this Agreement
or the Non-Voting Exchange contemplated hereby and (b) that notice may be served
upon (i) the Company at the address and in the manner set forth for notices to
the Company in Section 7.6 and (ii) the Investor at the address and in the
manner set forth for notices to the Company in Section 7.6, but otherwise in
accordance with federal law.

﻿

Section 7.6Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally, or
by electronic mail or facsimile, upon confirmation of receipt, or (b) on the
first business day following the date of dispatch if delivered by a recognized
next day courier service.  All notices hereunder shall be delivered as set forth
below or pursuant to such other instructions as may be designated in writing by
the party to receive such notice.

If to the Company:

Guaranty Bancorp

1331 Seventeenth St., Suite 200

Denver, Colorado 80202

Attention:  Paul W. Taylor

President and Chief Executive Officer

Telephone:  (303) 293-5500

Electronic Mail:  paul.taylor@gbnk.com

With a copy to:

Shapiro Bieging Barber Otteson

4582 S Ulster Street Parkway, Suite 1650

Denver, Colorado 80237

Attention:  Christian Otteson

Telephone:  (720) 488-5425

Facsimile:  (720) 488-7711

Electronic Mail:  cotteson@sbbolaw.com





8

--------------------------------------------------------------------------------

 

If to the Investor:

Castle Creek Capital Partners IV, LP

c/o Castle Creek Capital LLC

6051 El Tordo

Rancho Santa Fe, California 92067

Attention:  John Eggemeyer

Managing Principal

Telephone:  (888) 756-8300

Facsimile:  (858) 756-8301

Electronic Mail:  jeggemeyer@castlecreek.com

﻿

With a copy to:

Sidley Austin LLP

1999 Avenue of the Stars, 17th Floor

Los Angeles, CA  90067

Attention:  Vijay S. Sekhon, Esq.

Telephone:  (310) 595-9507

Facsimile:  (310) 595-9501

Electronic Mail:  vsekhon@sidley.com

Section 7.7Definitions. 

﻿

(a)When a reference is made in this Agreement to a subsidiary of a person, the
term “subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity (x) of which such person or a subsidiary of
such person is a general partner or (y) of which a majority of the voting
securities or other voting interests, or a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or persons performing similar functions with
respect to such entity, is directly or indirectly owned by such person and/or
one or more subsidiaries thereof.

 (b)The term “Business Combination” means a merger, consolidation, statutory
share exchange or similar transaction that requires the approval of the
Company’s stockholders.

(c)The term “Company Material Adverse Effect” means any event, circumstance,
change or occurrence that has had or would reasonably be expected to have a
material adverse effect on the (1) the ability of the Company to consummate the
Non-Voting Exchange and the other transactions contemplated by this Agreement
and perform its obligations hereunder on a timely basis, and (2) business,
results of operation, assets, liabilities or condition (financial or otherwise)
of the Company and its consolidated subsidiaries taken as a whole; provided,
however, that clause (2) above shall not be deemed to include: (i) the effects
of (A) changes after the date hereof in general business, economic or market
conditions (including changes generally in prevailing interest rates, credit
availability and liquidity, currency exchange rates and price levels or trading
volumes in the United States or foreign securities or credit markets), or any
outbreak or escalation of hostilities, declared or undeclared acts of war or
terrorism, in each case generally affecting the industries or geographic areas
in which the Company and its subsidiaries operate, (B) changes or proposed
changes after the date hereof in GAAP or regulatory accounting requirements, or
authoritative interpretations thereof, (C) changes or proposed changes after the
date hereof in securities, banking and other laws of general applicability or
related policies or interpretations of Governmental Entities (in the case of
each of these clauses (A), (B) and (C), other than changes or occurrences to the
extent that such changes or occurrences have or would reasonably be expected to
have a disproportionate adverse effect on the Company and its consolidated
subsidiaries taken as a whole relative to comparable U.S. banking or financial
services organizations), (D) changes in the market price or trading volume of
the Voting Common Stock or any other equity, equity-related or debt securities
of the Company or its consolidated subsidiaries (it being understood and agreed
that the exception set forth in this clause (D) does not apply to the underlying
reason giving rise to or contributing to any such change), (E) actions or
omissions of the Company or any Company Subsidiary expressly required by the
terms of the Non-Voting Exchange.





9

--------------------------------------------------------------------------------

 

Section 7.8Assignment.  Neither this Agreement nor any right, remedy, obligation
nor liability arising hereunder or by reason hereof shall be assignable by any
party hereto without the prior written consent of each other party, and any
attempt to assign any right, remedy, obligation or liability hereunder without
such consent shall be void, except an assignment, in the case of a Business
Combination where such party is not the surviving entity, or a sale of
substantially all of its assets, to the entity which is the survivor of such
Business Combination or the purchaser in such sale subject to compliance with
Section 6.3.

﻿

Section 7.9Severability.  If any provision of this Agreement, or the application
thereof to any person or circumstance, is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.

﻿

Section 7.10No Third-Party Beneficiaries.  Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person or entity other than
the Company and the Investor any benefit, right or remedies.

﻿

Section 7.11Entire Agreement, etc.  This Agreement (including the Schedules
hereto) constitutes the entire agreement, and supersedes all other prior
agreements, understandings, representations and warranties, both written and
oral, between the parties, with respect to the subject matter hereof.  For the
avoidance of doubt, the Transaction Agreement shall remain in full force and
effect, but shall be deemed amended hereby, and any provisions in this Agreement
that supplement, duplicate or contradict any provision of the Transaction
Agreement shall be deemed to supersede the corresponding provision of the
Transaction Agreement from and after the effective date hereof.

﻿

Section 7.12Counterparts and Facsimile.    For the convenience of the parties
hereto, this Agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.  Executed signature
pages to this Agreement may be delivered by electronic transmission or facsimile
and such electronic transmissions and facsimiles will be deemed as sufficient as
if actual signature pages had been delivered.

﻿

Section 7.13Specific Performance.  The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms.  It is accordingly agreed
that the parties shall be entitled (without the necessity of posting a bond) to
specific performance of the terms hereof, this being in addition to any other
remedies to which they are entitled at law or equity.

﻿

Section 7.14Expenses.  Except as otherwise expressly provided in this Agreement,
all costs and expenses incurred in connection with this Agreement will be borne
and paid by the party incurring the expense.

﻿

[Remainder of Page Intentionally Left Blank]

10

--------------------------------------------------------------------------------

 

﻿

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

﻿

GUARANTY BANCORP

By: /s/ Paul W. Taylor

Name:Paul W. Taylor

Title:President and Chief Executive Officer


﻿

CASTLE CREEK CAPITAL PARTNERS IV, LP

By: /s/ John Eggemeyer

Name:John Eggemeyer

Title:     President

﻿

 

﻿



[Signature Page to Exchange Agreement]

 

--------------------------------------------------------------------------------